Ay dre ) Opies

mate.

wis barnette St, Powoy
227 Sb Eee ban IS Ak, 7Y Do

 

 

RECEIVED

 

Mailing address AUG 9 8 2019
y= | Cc Court
Sl [3-3 G $ ~ Y) | 4 Clerk, OS aK ou

 

Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

     

——— aa,

 

“Fall name oot Saint Ais action) Case No.
Plaintiff, (To be supplied by the Court)
vs.
Egirban I s Poli Ee | PRO SE COMPLAINT

 

for/under

 

 

’ (Type of complaint)

 

 

(Full names of ALL defendant(s) in this action.
Do NOT use et a/.)

 

Defendant(s).

 

A. Jurisdiction

Jurisdiction in the United States District Court for the District of Alaska is invoked under:
Federal (¢.rt dete its Gin § Qact b+ the us g OU CCAmE at's
every bae in thy World Py Chi sPy ing pa may Tabb 3 an A

psy Chie Ai taditin § nr psf hi'g lad lahi'en Pelt ploje Hany

(Um Pinu ¢
sop

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 1 of 8
B. Parties

1. The Plaintiffis dudreu Toba f

(Print Name)
resides at
(Address)

2. Defendants:

Defendant No. 1, Eairbua ts Pali¢ ¢

, who presently

,isa

 

 

 

 

 

 

 

 

 

 

 

 

 

 

tn (Name)
citizen of Ear bun 5 [4k , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)
Defendant No. 2, ,isa
(Name)
citizen of , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)
Defendant No. 3, ,isa
(Name)
citizen of , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)
(City and State)
Defendant No. 4, ,isa
(Name)
citizen of , who works as a
(City/State)
for
(Job Title, if applicable) (Employer/agency, if applicable)
Defendant No. 5, ,isa
(Name)
citizen of , who works as a
(City/State)
for

 

(Job Title, if applicable)

(Employer/agency, if applicable)

C. Causes of Action (Briefly describe the facts you consider important to each claim.
State what happened clearly and briefly, in yourown words. DO NOT cite legal authority
or argument. Be certain to describe exactly what each defendant, by name, did to support
each claim for relief.)

2 COMPLAINT

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 2 of 8
Claim 1: On or about rept Dale - NAdw attached Aon ment 5

(Date or Period of Time) (Supporting facts)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3 COMPLAINT

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 3 of 8
Claim 2: On or about :
(Date or Period of Time) (Supporting facts)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 COMPLAINT

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 4 of 8
Claim 3: On or about ;
(Date or Period of Time) (Supporting facts)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 COMPLAINT

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 5 of 8
D. Request for Relief

Plaintiff requests that this court grant the following relief: /

90 Phra fey Page f of 7? dy MesAcA,
7 7

1. Damages in the amount of $ Si

2. Punitive damages in the amount of $

 

3. An order requiring defendant(s) to be vaald e d tfom CX0) Fea eC AB LCYEE ¢

 

 

 

 

 

 

 

 

® { v + C cH ve OF lec uf by gila 4 { t ( (> an A ah reg bil 2 a Cay 4 otf iG LAG
then i? 4 il n 12 | Do py Psyc les dite te, then te COG ie OS
r 7 7
4. A declaration that
5. Other:
Plaintiff demands a trial by Jury (Coult. (Choose one)

 

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the
plaintiff in the above action, that s/he has read the above complaint and that
the information contained in the complaint is true and correct.

“ _ — = —~ Le

an a 4 - a Zz

Plaintiff's Original Signature
Arde Tobi §

(Plaintiff's Full Name)

Executed at Cuce baa Fes { sd {{a| (O- re > 4, No ¢

(Location) (Date)

 

6 COMPLAINT

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 6 of 8
The Fairbanks police have, as part of the us government’s everyone in the world self projective and
undulative psychic spying on my thoughts and psychic attacking me campaign, psychic engaged in
psychic spying on my thoughts and psychic attacking me, which has also included the nypd, Bellingham
wa police, Alaska state police, uaf police and Fairbanks airport police. Given the nature and degree of
the psychic witness tampering that’s been done, no statute of limitations may be adhered to. On
8.17.2019, around 10:15pm, a fairbanks cop tried to psychic kidnap me into a foreign land, psychic
caused pain to imitate injection. Fairbanks police, not necessarily at the afore mentioned time, psychic
spied on my thoughts during sex fantasies and/or masturbation and tried to psychic kidnap me into jail.
There’s been a ton of other psychic police misconduct by the Fairbanks police. In December 2016 or
perhaps the first of the following year, | had posted a craigslist ad looking to meet with women at the
age of consent. | was harasses and attacked off of it, and had people even stalk me to my hotel room,
and, in the lobby of the hotel, kick my chair and try to aggressively interrogate me. | called 911 and the
dispatcher told me the police wouldn’t come and that they wanted me to come to them to talk to them
about looking for underage women. One of the people who'd attacked me then stalked me as | walked
somewhere else by driving in their car behind me. | went to the police but they wouldn’t take a report,
telling me they had gotten reports from people that I’d been looking for underage women. | pointed out
to them that the ad listed the Alaska age of consent of 16 but he ignored it, calling me a pedophile, thus
committing the crime where one is labeled something without proof and is actually insulted by the
police. | left. The police left me an interrogating voicemail a little while after and came to my hotel room
and tried to interrogate me about the same thing. They wouldn’t come to another incident where a
tailor tried to rob me, the cop calling me and telling me he didn’t want to come. There was a third
incident after this, where a fire chief tried to run me over, not on the way to fire, but driving through the
safeway east parking lot, on video camera, and | called the police and they told me they didn’t want to
come. There was another incident where Fairbanks memorial hospital actually denied me entrance
because | didn’t want to give my id for check in, felony saying, “if you don’t have money you can’t get
service”, and the police refused to come enforce it when | called. There was another incident where I’d
ordered a gun to a store and the store told me the police had felony called them and said they couldn’t
sell me a gun. There was an incident on 12.17.2018, when, just after the whole world had been psychic
spying on my thoughts to assess it’s inferior which was indicated with psychically caused feelings of
pressure, advocacy services of Alaska (asa, the people contractually obliged to pay my rent and help me
financially) and my landlord broke in and felony tried to evict me without seeing a warrant, court order,
or court notice. They called the cops, who broke in while | was in the shower and went through my stuff.
They told me asa had a court order and Id have to leave, then told me they didn’t and were going to get
one, thus admitting that everyone that day had broken in without a court order, warrant, or court
notice. They failed to arrest them for that. There was an instance where | was staying at the super 8
motel, the day prior had requested a 30 min extension for check out because | was sick, had left right at
the 30 minutes, then, the day of the incident, had called right prior to check out to ask for 10 min extra
because my bag had broken. The clerk just started misconductfully yelling at me that | was overstaying
and was calling the police. | just got up and left. | had literally just stepped outside to wait for a cab

when the police showed up and asked if they could take my picture. | think they said they had gotten
reports about me around town and felony wanted information, which they’re not allowed to have
without my consent without a warrant. | declined and they felony violently grabbed me and felony
forced me to let them take my picture. There have been multiple attempted murders, assaults,
robberies, and break ins of me that | haven’t been able to call the police for due to weariness, including

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 7 of 8
an inuit trying to stab me outside the police station, some downstairs neighbors trying to break in
around 7am one morning, both times the taxi driver working for pioneer and yellow cab named
Zachariah tried to run me over, and others. There was an incident when, after the bridgewater hotel had
misconductfully kicked me out and the Fairbanks police had engaged in misconduct by grabbing me as |
was leaving per their request without my having done anything, and, later that day, in the evening, | had
just sat down at the uaf bus stop to wait until morning for the bus, and the uaf and Fairbanks police just
felony drove up right upon my arrival and demanded to see id, and when | refused told me they were
felony kicking me off the property. Then, a couple of months ago, | was being psychic harassed in my
apartment, and my landlord and the fairbanks police felony broke in and felony evicted me as part of
the same us government's everyone in the world psychic undulation and psychic selfprojection psychic
spying on my thoughts and psychic attacking me campaign, without my seeing a warrant, court order, or
court notice. There was also an incident a few weeks ago where, while everyone in the world was
psychic spying on my thoughts and psychic attacking me and | was just sitting in a bus stop and the
Fairbanks police just spontaneously arrived and started aggressively interrogating me, claiming people
had called and reported me yelling racial slurs. The first cop felony did the crime where a cop labels a
person they’re talking to guilty without any process, felony told me when | told him | hadn’t, “I know you
did”. He actually felony gave me a warning, then left, then three other officers, twenty minutes later
came and harassed further. | request damages in the dollar number of 500 printer pages of 9’s, double
sided per incident, as well as a psychic protective order against the Fairbanks police.

Case 4:19-cv-00028-TMB Document1 Filed 08/28/19 Page 8 of 8
